Third District Court of Appeal
                                State of Florida

                         Opinion filed December 16, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-0885
                          Lower Tribunal No. 19-12043
                             ________________


                                  Falisha Bell,
                                     Appellant,

                                           vs.

                        Scott Wagner & Associates,
                                        Appellee.



       An appeal from the Circuit Court for Miami-Dade County, Pedro P. Echarte,
Jr., Judge.

      Falisha Bell, in proper person.

      Resnick & Louis, P.C., and Brian L. Harvell, and Robert J. Squire, for
appellee.


Before SCALES, MILLER, and BOKOR, JJ.

      PER CURIAM.
      Affirmed.     See § 95.11(4)(a), Fla. Stat. (“An action for professional

malpractice, other than medical malpractice, whether founded on contract or tort;

provided that the period of limitations shall run from the time the cause of action is

discovered or should have been discovered with the exercise of due diligence” must

be brought “[w]ithin two years.”).




                                          2